DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 2nd action in the application in response to the correspondence filed on 4/6/2021.  
	Applicant’s arguments with respect to claims have been considered and addressed in the statement of rejection below, necessitated by amendment.  Response to arguments follows the statement of rejection.  This action is made Final.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 3, 5-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0179580) in view of Lee (US 2016/0210615) in view of Cho (US 2017/0244467).

Claim 1: (Independent claim)
	As for claim 1, Park teaches an electronic device comprising: 
a housing comprising a front surface plate (Fig. 3, el. 151), a rear surface plate facing a direction opposite the front surface plate (Fig. 3, el. 101b, lower most disc of housing), and a side surface member surrounding a space between the front surface plate and the rear surface plate (Fig. 3, el. 101, middle section which also includes prongs 101a, 101b, and pin 139.  The space may be interpreted to include the area from the prongs and pin to the main body, therefore including space outside the main body el. 200.  The claim does not limit the scope of the term space to require that it be isolated to within the main body of the watch terminal, just that the space be between the front and rear plate.  The space may also be interpreted to be inside the main body only, if the prongs and pin are not considered to be a part of the side surface member);
at least one attachment member coupled to the side surface member, and removably fastened to a human body, the at least one attachment member comprising a first attachment member coupled to at least part of the side surface member (Fig. 5, a first section of the wrist strap 700), and a second attachment member coupled to a position of the side surface member facing the first attachment member (Fig. 5, a second section of the wrist strap 700);
a substrate arranged in the space in parallel with the front surface plate (Fig. 3, el. 184, par [0138]; Fig. 5, 8, el. 240, par. [0149]);
at least one wireless communication circuit arranged on the substrate (Fig. 1, el. 110; Fig. 3, el. 184, par [0138]; Fig. 5, 8, el. 240, par. [0149]);
a first conductive pattern electrically connected with the wireless communication circuit, and arranged on the side surface member in proximity to the first attachment member (Fig. 21, see traces el. 300 and 600 on the side surface member)
a second conductive pattern electrically connected with the wireless communication circuit, and arranged on the side surface member in proximity to the second attachment member (Fig. 21, see traces el. 300 and 600 on the side surface member);
      	Park teaches a first and second conductive member in the first and second attachment member.  However, Park does not teach that these first and second conductive members are capacitively coupled to the first and second conductive patterns.
	Nevertheless, Lee teaches the use of a conductive member in an attachment member that are capacitively coupled to a conductive pattern (Fig. 25, el. 2553g-1).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology of parasitic radiating elements in Lee and apply it to the prior art of Park.  Also, Examiner submits that the use of parasitic elements is unquestionably well-known in the art of antennas.
 	The motivation for this combination is to modify or direct radiation pattern for increased directivity and gain.
      	Park in view of Lee teaches the limitations above;
 	However, Park in view of Lee does not explicitly teach wherein the first conductive pattern and the second conductive pattern are spaced apart from each other to have a distance of substantially ½ lamda or more to prevent mutual interference, and wherein lamda is a wavelength of a signal received via the first conductive pattern or the second conductive pattern.
	Nevertheless, Cho teaches the this limitation above (par. [0003]). Further and separately, Examiner submits that this structure along with all of the functional language is very well known in the art.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to place radiators ½ lamda or more apart to prevent mutual coupling and allow for proper function.

Claim 3: (dependent upon claim 1)
	As for claim 3, Park in view of Lee teaches the limitations above;
wherein the first conductive pattern and the second conductive pattern are formed in a same shape (Fig. 21, see traces el. 300 and 600 on the side surface member);
 
Claim 5: (dependent upon claim 1)
	As for claim 5, Park in view of Lee teaches the limitations above;
 	Park further teaches wherein the first conductive pattern and the second conductive pattern are arranged on inner surfaces of the side surface member in the space (Fig. 21, see traces el. 300 and 600 on the side surface member.  The patterns are created on surfaces interior to the space created in claim 1.  Examiner further notes that an antenna on the interior of a main body to be well known and practiced in the art, rather on the outside of the main body.  It would be well within the skill of a person of skill in the art to put these patterns inside the main body for protection and make the body out of a material that allows and does not interfere with transmission).

Claim 6: (dependent upon claim 1)
	As for claim 6, Park in view of Lee teaches the limitations above;
 	Park further teaches wherein the first conductive pattern and the second conductive pattern are arranged on outer surfaces of the side surface member (Fig. 21, see traces el. 300 and 600 on the side surface member.  See also the scope of the term space and interpretation in the rejection of claim 1.  See, also the challenge of novelty of limitations in the rejection of claim 5).

Claims 7-8: (dependent upon claim 1)
	As for claims 7-8, Park in view of Lee teaches the limitations above;
	However, Park in view of Lee does not teach wherein the first conductive pattern and the second conductive pattern are formed by inserting at least a part thereof into the side surface member by insert injection molding … wherein the first conductive pattern and the second conductive pattern are attached or formed in the form of a laser direct structuring (LDS), a thin film antenna (TFA), a flexible printed circuit board (FPCB), or a steel use stainless (SUS) arranged on the side surface member of the housing.
	Examiner submits Official Notice that these technologies are “well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and apply it to the prior art of Park in view of Lee.
 	The motivation for this combination is to use well known and practiced manufacturing methods for reliability and quality in production.

Claim 9: (dependent upon claim 1)
	As for claim 9, Park in view of Lee teaches the limitations above;
 	Park further teaches wherein the wireless communication circuit is configured to receive signals of a frequency band ranging from 3 gigahertz (GHz) to 10 GHz via the first conductive pattern and the second conductive pattern (Par. [0078]-[0080]).

Claim 10: (dependent upon claim 1)
	As for claim 10, Park in view of Lee teaches the limitations above;
 	Lee further teaches wherein the first conductive member and the second conductive member comprise metal flanges arranged in the first attachment member and the second attachment member, respectively (Fig. 25, el. 2553g-1/2).

Claim 11: (dependent upon claim 10)
	As for claim 11, Park in view of Lee teaches the limitations above;
 	Lee further teaches wherein the first conductive member and the second conductive member are arranged to avoid being visually exposed when the first attachment member and the second attachment member are coupled to the housing (Fig. 25, el. 2553g-1/2).

Claims 12-14: (dependent upon claim 1)
	As for claims 12-14, Park in view of Lee teaches the limitations above.  Park further teaches a display, processor, and GPS functionality (Fig. 2, el. 151; Par. [0082]);
 	However, Park in view of Lee does not teach wherein the processor is configured to calculate a position of at least one external electronic device, based on signals received from wireless communication via the first conductive pattern and the second conductive pattern … wherein the processor is configured to output information related to the calculated position through the display … wherein the information related to the calculated position comprises angle information, direction information, or distance information from the electronic device toward the external electronic device.
	Examiner submits Official Notice that these technologies are “well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take these well known technologies and apply it to the prior art of Park in view of Lee.
 	The motivation for this combination is to allow the user to know his/her location data visually in relation to another person who has another electronic device.

Claim 15: (dependent upon claim 1)
	As for claim 15, Park in view of Lee teaches the limitations above;
 	Park further teaches wherein the electronic device comprises a wearable electronic device, which is wearable on a human body (Fig. 2).

Claim 16: (Independent claim)
	As for claim 16, Park teaches an electronic device comprising: 
a housing comprising a front surface plate (Fig. 3, el. 151), a rear surface plate facing a direction opposite the front surface plate (Fig. 3, el. 101b, lower most disc of housing), and a side surface member surrounding a space between the front surface plate and the rear surface plate (Fig. 3, el. 101, middle section which also includes prongs 101a, 101b, and pin 139.  The space may be interpreted to include the area from the prongs and pin to the main body, therefore including space outside the main body el. 200.  The claim does not limit the scope of the term space to require that it be isolated to within the main body of the watch terminal, just that the space be between the front and rear plate.  The space may also be interpreted to be inside the main body only, if the prongs and pin are not considered to be a part of the side surface member);
at least one attachment member coupled to the side surface member, and removably fastened to a human body, the at least one attachment member comprising a first attachment member coupled to at least part of the side surface member (Fig. 5, a first section of the wrist strap 700), and a second attachment member coupled to a position of the side surface member facing the first attachment member (Fig. 5, a second section of the wrist strap 700);
a substrate arranged in the space in parallel with the front surface plate (Fig. 3, el. 184, par [0138]; Fig. 5, 8, el. 240, par. [0149]);
at least one wireless communication circuit arranged on the substrate (Fig. 1, el. 110; Fig. 3, el. 184, par [0138]; Fig. 5, 8, el. 240, par. [0149]);
a first conductive pattern electrically connected with the wireless communication circuit, and arranged in the first attachment member in proximity to the side surface member (Fig. 24, el. 710); 
However, Park does not explicitly teach and a second conductive pattern electrically connected with the wireless communication circuit, and arranged in the second attachment member in proximity to the side surface member.  Park does appear to strongly imply this from the flow and context of the disclosure, but Park does not explicitly show or detail this limitation.
	Nevertheless, Lee teaches these limitations of two antenna elements arranged in respective attachment members in proximity to a side surface member (Fig. 25).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the one antenna shown in Park and have more than one antenna by duplicating the structure in both attachment members as shown in Lee.
 	The motivation for this combination is allow for diversity and/or simultaneously receiving or transmitting at different frequencies to increase the reliability and/or functionality of the prior art of Park.
      	Park in view of Lee teaches the limitations above;
 	However, Park in view of Lee does not explicitly teach wherein the first conductive pattern and the second conductive pattern are spaced apart from each other to have a distance of substantially ½ lamda or more to prevent mutual interference, and wherein lamda is a wavelength of a signal received via the first conductive pattern or the second conductive pattern.
	Nevertheless, Cho teaches the this limitation above (par. [0003]). Further and separately, Examiner submits that this structure along with all of the functional language is very well known in the art.
	It would have been obvious to one of ordinary skill in the art, before the effective 

Claim 18: (dependent upon claim 16)
	As for claim 18, Park in view of Lee teaches the limitations above;
 	Lee further teaches wherein the first conductive pattern and the second conductive pattern are formed in a same shape (Fig. 25).

Claim 20: (dependent upon claim 1)
	As for claim 20, Park in view of Lee teaches the limitations above;
 	Lee further teaches wherein the first conductive member and the second conductive member comprise metal flanges arranged in the first attachment member and the second attachment member, respectively (Fig. 25).


Claim(s) 2, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee and in further view of Mujtaba (US 2012/0264473).

Claims 2, 17: (dependent upon claim 1, 16)
	As for claims 2, 17, Park in view of Lee teaches the limitations above;
 	However, Park in view of Lee do not teach wherein the wireless communication circuit is configured to receive signals of a same frequency band via the first conductive pattern and the second conductive pattern.
 	Nevertheless, Mujtaba teaches the limitations of a wireless communication circuit configured to have two antennas receiving signals at the same frequency band (par. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology of Mujtaba and apply it to the prior art of Park.  
 	The motivation for this combination is to improve reliability of data transfer.


Response to Arguments
 	Examiner thanks Applicant for review and amendment of the Application.  A new statement of rejection is above, necessitated by amendment; thereby, Applicant’s arguments towards the old prior art and office action are deemed moot.  
	As for Applicants arguments towards the dependent claims being allowable based upon an allowable base claim, Examiner disagrees and points to the statement of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/GRAHAM P SMITH/Primary Examiner, Art Unit 2845